Exhibit 10.1

 

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of August 19,
2016 (the “Effective Date”), by and between Moleculin Biotech, Inc., a Delaware
corporation (the “Company”) having its principal place of business at 2575 West
Bellfort, Suite 333, Houston Texas 77054, and Jonathan P. Foster (“Executive”,
and the Company and the Executive collectively referred to herein as the
“Parties”) having his office at 109 Red Berry Lane, Easley, South Carolina or
such other location of his choosing.

 

WITNESSETH:

 

WHEREAS, the Company desires to hire Executive and to employ him as the
Company’s Executive Vice President and Chief Financial Officer (“CFO”)
commencing August 19, 2016, and the Parties desire to enter into this Agreement
embodying the terms of such employment;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises of the Parties contained herein, the Parties, intending to be legally
bound, hereby agree as follows:

 

1.                  Title and Job Duties.

 

(a)                Subject to the terms and conditions set forth in this
Agreement, the Company agrees to employ Executive as Executive Vice President
and CFO. Executive shall report directly to the Chief Executive Officer of the
Company (the “CEO”).

 

(b)               Executive accepts such employment and agrees, during the term
of his employment, to devote his full business and professional time and energy
to the Company, and agrees faithfully to perform his duties and responsibilities
in an efficient, trustworthy and business-like manner. Executive also agrees
that the CEO shall determine from time to time such other duties as may be
assigned to him. Executive agrees to carry out and abide by such directions of
the CEO. Visible leadership is expected from Executive, which will require
frequent travelling (including but not limited to the Company’s corporate
offices in Houston, Texas).

 

(c)                Without limiting the generality of the foregoing, Executive
shall not, without the written approval of the Company, render services of a
business or commercial nature on his own behalf or on behalf of any other
person, firm, or corporation, whether for compensation or otherwise, during his
employment hereunder; provided, however, the Company herby approves of the
Executive’s limited activities, which shall not interfere with Executive’s
ability to perform hereunder, in real estate and business to business lending in
the automotive industry as they exist on the Effective Date. The foregoing
limitation shall not apply to Executive’s involvement in associations, charities
and service on another entity’s board of directors, provided such involvement
does not interfere with Executives responsibilities (and as it pertains to any
service on another entity’s board of directors, provided such action is
pre-approved by the Company).

 



 

 

 

2.                  Salary and Additional Compensation.

 

(a)                Base Salary. The Company shall pay to Executive an annual
base salary (“Base Salary”) of $250,000 in accordance with the Company’s normal
payroll procedures. The Compensation Committee shall review the Executive’s Base
Salary no less than annually and may increase (but not decrease) such Base
Salary during the term of this Agreement.

 

(b)               Annual Bonus. Commencing with the year ending December 31,
2016, Executive will be entitled to receive an annual cash bonus (the “Annual
Bonus”), payable with respect to each year of the Term subsequent to the
issuance of the Company’s final audited financial statements for such year. The
final determination on the amount, if any, of the Annual Bonus will be made by,
and in the sole discretion of the Compensation Committee of the Board of
Directors of the Company (the “Board”) (or the Board, if such committee has been
dissolved), based on criteria established by the Compensation Committee of the
Board (or the Board, if such committee has been dissolved). For the fiscal year
in which Executive commences employment with the Company, Executive will be
entitled to receive an Annual Bonus which is prorated based on the number of
days from the Effective Date until the end of the fiscal year divided by 365.

 

(c)                Option Grant. Contemporaneous with the Executive’s execution
of this Agreement, Executive will receive a grant (the “Stock Option Grant”) of
stock options (the “Stock Options”) to purchase 400,000 shares of the Company’s
common stock at an exercise price per share equal to the closing price on the
NASDAQ on the Effective Date. The Stock Options shall have a term of ten years
and shall vest in four (4) equal installments (or 100,000 shares each
installment) on each of the succeeding four anniversary dates of the Executive's
execution of this Agreement (i.e. the first such installment shall vest on the
first anniversary of the Effective Date of this Agreement), provided Executive
is CFO on such vesting date. The Stock Option Grant shall be made pursuant to
the Moleculin Biotech, Inc. 2015 Stock Plan, and shall in all respects be
subject to the terms and conditions of such plan. In the event of a Change of
Control (as defined in Section 7(b) below) prior to the final vesting of all of
the Stock Options under the Stock Option Grant, all of the unvested Stock
Options shall immediately vest; provided, however, in the event the acquiring
party desires to replace the unvested Stock Options with a substitute of equal
or greater value (the “Substitute Grant”), such proposed substitution shall be
submitted to the Compensation Committee of the Board (or the Board, if such
committee has been dissolved prior to the Change of Control), and the
Compensation Committee of the Board (or the Board if such committee has been
dissolved) shall decide whether to allow the unvested Stock Options to vest or
whether to cancel the unvested Stock Options and replace them with the
Substitute Grant proposed by the acquiring party.

 

3.                  Expenses. In accordance with Company policy, the Company
shall reimburse Executive for all reasonable association fees, professional
related expenses (certifications, licenses and continuing professional
education) and business expenses properly and necessarily incurred and paid by
Executive in the performance of his duties under this Agreement, including
without limitation all travel expenses to and from his designated office as set
forth in the opening paragraph of this Agreement, upon his presentment of
detailed receipts in the form required by the Company’s policy. Notwithstanding
the foregoing, all expenses must be promptly submitted for reimbursement by the
Executive. In no event shall any reimbursement be paid by the Company after the
end of the year following the year in which the expense is incurred by the
Executive.

 



2

 

 

4.                  Benefits.

 

(a)                Vacation and Sick Leave. Executive shall be entitled to four
(4) weeks of vacation per year and six (6) days of sick leave per year, which
shall accrue at a pro rata rate per pay period. Vacation must be taken in the
year in which it accrues and the dates of any vacation must be approved by the
CEO.

 

(b)               Health Insurance and Other Plans. Executive shall be eligible
to participate in the Company’s medical, dental and other employee benefit
programs, if any, that are provided by the Company for its employees at
Executive’s level in accordance with the provisions of any such plans, as the
same may be in effect from time to time. In recognition of the fact that the
Company does not have medical or dental plans in place as of the Effective Date,
the Company agrees to reimburse the Executive for his payment of medical and
dental insurance premiums for coverage from his prior employer under COBRA for
the lesser of three months after the Effective Date or until the Company has
established medical and dental health plans.

 

5.                  Term. The term of employment under this Agreement (the
“Term) shall be for a three-year period commencing on the Effective Date and
shall be automatically extended for an additional consecutive twelve (12)-month
period on the third anniversary of the Effective Date and each subsequent
anniversary thereof, unless and until the Company or Executive provides written
notice to the other party not less than ninety (90) days before such anniversary
date that such party is electing not to extend the Term, in which case the Term
shall end at the expiration of the Term as last extended, unless sooner
terminated as set forth below. Following any such notice by the Company of its
election not to extend the Term, Executive may terminate his employment at any
time prior to the expiration of the Term by giving written notice to the Company
at least thirty (30) days prior to the effective date of termination, and upon
the earlier of such effective date of termination or the expiration of the Term,
Executive shall be entitled to receive the same severance benefits as are
provided upon a termination of employment by the Company without Cause as
described in Section 7(a) and Section 7(d).

 

6.                  Termination.

 

(a)                Termination at the Company’s Election.

 

(i)                 For Cause. At the election of the Company, Executive’s
employment may be terminated at any time for Cause (as defined below) upon
written notice to Executive given pursuant to Section 12 of this Agreement. For
purposes of this Agreement, “Cause” for termination shall mean that Executive:
(A) pleads “guilty” or “no contest” to, or is convicted of an act which is
defined as a felony under federal or state law, or is indicted or formally
charged with acts involving criminal fraud or embezzlement; (B) in carrying out
his duties, engages in conduct that constitutes gross negligence or willful
misconduct; (C) engages in substantiated fraud, misappropriation or embezzlement
against the Company; (D) engages in any inappropriate or improper conduct that
causes material harm to the reputation of the Company; or (E) materially
breaches any term of this Agreement. With respect to subsection (E) of this
section, to the extent such material breach may be cured, the Company shall
provide Executive with written notice of the material breach and Executive shall
have ten (10) days to cure such breach.

 



3

 

 

(ii)               Upon Disability, Death or Without Cause. At the election of
the Company, Executive’s employment may be terminated: (A) should Executive have
a physical or mental impairment that substantially limits a major life activity
and Executive is unable to perform the essential functions of his job with or
without reasonable accommodation (“Disability”); (B) upon Executive’s death; or
(C) with ninety (90) days prior written notice, at any time Without Cause for
any or no reason.

 

(b)               Termination at Executive’s Election; Good Reason Termination.
Notwithstanding anything contained elsewhere in this Agreement to the contrary,
Executive may terminate his employment hereunder at any time and for any reason,
upon thirty (30) days’ prior written notice given pursuant to Section 12 of this
Agreement (“Voluntary Resignation”), provided that upon notice of resignation,
the Company may terminate Executive’s employment immediately and pay Executive
thirty (30) days’ Base Salary in lieu of notice. Furthermore, the Executive may
terminate this Agreement for “Good Reason,” which shall be deemed to exist: (i)
if the Company’s Board of Directors or that of any successor entity of Company,
fails to appoint or reappoint the Executive or removes the Executive as the CFO
of the Company; (ii) if Executive is assigned any duties materially inconsistent
with the duties or responsibilities of the CFO of the Company as contemplated by
this Agreement or any other action by the Company that results in a material
diminution in such position, authority, duties, or responsibilities, excluding
an isolated, insubstantial, and inadvertent action not taken in bad faith; or
(iii) a material breach by the Company of this Agreement. Good Reason shall not
exist hereunder unless the Executive provides notice in writing to the Company
of the existence of a condition described above within a period not to exceed
ninety (90) days of the initial existence of the condition, and with respect to
subsection (iii) of this section, to the extent such material breach may be
cured, the Company does not remedy the condition within thirty (30) days of
receipt of such notice.

 

(c)                Termination in General. If Executive’s employment with the
Company terminates for any reason, the Company will pay or provide to Executive:
(i) any unpaid Salary through the date of employment termination, (ii) any
unpaid Annual Bonus for the fiscal year prior to the fiscal year in which the
termination occurs (payable at the time the bonuses are paid to employees
generally), (iii) any accrued but unused vacation or paid time off in accordance
with the Company’s policy, (iv) reimbursement for any unreimbursed business
expenses incurred through the termination date, to the extent reimbursable in
accordance with Section 3, and (v) all other payments or benefits (if any) to
which Executive is entitled under the terms of any benefit plan or arrangement.

 

7.                  Severance.

 

(a)                Subject to Section 7(b) below, if Executive’s employment is
terminated prior to the end of the Term by the Company without Cause or by
Executive for Good Reason, Executive shall be entitled to receive a severance
payment equal to (i) nine (9) months of Executive’s Base Salary, and (ii) a pro
rata portion of the target Annual Bonus for the year in which such termination
occurs. Such severance payment shall be made in a single lump sum sixty (60)
days following such termination, provided the Executive has executed and
delivered to the Company, and has not revoked a general release of the Company,
its parents, subsidiaries and affiliates and each of its officers, directors,
employees, agents, successors and assigns, and such other persons and/or
entities as the Company may determine, in a form reasonably acceptable to the
Company. Such general release shall be delivered on or about the date of
termination and must be executed within fifty-five (55) days of termination.

 



4

 

 

(b)               If Executive’s employment is terminated prior to the end of
the Term by the Company without Cause or by Executive for Good Reason, and such
termination occurs within three months prior to a Change in Control in
contemplation of the Change in Control or within six (6) months after the Change
in Control, Executive shall be entitled to receive, in addition to any severance
pursuant to Section 7(a) above, an acceleration of the vesting of the Stock
Option Grant or, if the termination occurs after the Change of Control, the
Substitute Grant, as applicable. For purposes of this Agreement, “Change in
Control” means the occurrence of any of the following events: (i) an acquisition
(other than directly from the Company) of any voting securities of the Company
by any person or group of affiliated or related persons (as such term is defined
in Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934 (“Exchange
Act”)), immediately after which such person or group has beneficial ownership
(within the meaning of the Exchange Act) of more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding voting securities;
provided that this subsection shall not apply to an acquisition of voting
securities by any employee benefit plan or trust maintained by or for the
benefit of the Company or its employees; (ii) a merger, consolidation or
reorganization involving the Company whereby the holders of Company common stock
immediately preceding such transaction no longer hold a majority of the shares
of Company common stock after such transaction; or (iii) the sale or other
disposition of all or substantially all of the Company's assets.

 

(c)                Notwithstanding the foregoing, (i) any payment(s) of
“nonqualified deferred compensation” (within the meaning of Section 409A of the
Code and the regulations and official guidance issued thereunder (“Section
409A”)) that is/are required to be made to Executive hereunder as a “specified
employee” (as defined under Section 409A) as a result of such employee’s
“separation from service” (within the meaning of Section 409A) shall be delayed
for the first six (6) months following such separation from service (or, if
earlier, the date of death of the specified employee) and shall instead be paid
upon expiration of such six (6) month delay period; and (ii) for purposes of any
such payment that is subject to Section 409A, if the Executive’s termination of
employment triggers the payment of “nonqualified deferred compensation”
hereunder, then the Executive will not be deemed to have terminated employment
until the Executive incurs a “separation from service” within the meaning of
Section 409A.

 

(d)               If Executive's employment is terminated prior to the end of
the Term by the Company without Cause or by Executive for Good Reason, and if
Executive is eligible for and elects to continue to participate in the Company’s
medical and dental benefit programs pursuant to COBRA, the Company will continue
to pay the same portion of Executive's medical and dental insurance premiums
under COBRA as during active employment (for Executive and eligible spouse and
dependents) until the earlier of: (1) nine months from Executive's cessation
from employment; or (2) the date Executive is eligible for medical and/or dental
insurance benefits from another employer.

 



5

 

 

8.                  Confidentiality Agreement.

 

(a)                Executive understands that during the Term he may have access
to unpublished and otherwise confidential information both of a technical and
non-technical nature, relating to the business of the Company and any of its
parents, subsidiaries, divisions, affiliates (collectively, “Affiliated
Entities”), or clients, including without limitation any of their actual or
anticipated business, research or development, any of their technology or the
implementation or exploitation thereof, including without limitation information
Executive and others have collected, obtained or created, information pertaining
to patent formulations, vendors, prices, costs, materials, processes, codes,
material results, technology, system designs, system specifications, materials
of construction, trade secrets and equipment designs, including information
disclosed to the Company by others under agreements to hold such information
confidential (collectively, the “Confidential Information”). Executive agrees to
observe all Company policies and procedures concerning such Confidential
Information. Executive further agrees not to disclose or use, either during his
employment or at any time thereafter, any Confidential Information for any
purpose, including without limitation any competitive purpose, unless authorized
to do so by the Company in writing, except that he may disclose and use such
information when necessary in the performance of his duties for the Company.
Executive’s obligations under this Agreement will continue with respect to
Confidential Information, whether or not his employment is terminated, until
such information becomes generally available from public sources through no
action of Executive. Notwithstanding the foregoing, however, Executive shall be
permitted to disclose Confidential Information as may be required by a subpoena
or other governmental order, provided that he first notifies promptly the
Company of such subpoena, order or other requirement and allows the Company the
opportunity to obtain a protective order or other appropriate remedy.

 

(b)               During Executive’s employment, upon the Company’s request, or
upon the termination of his employment for any reason, Executive will promptly
deliver to the Company all documents, records, files, notebooks, manuals,
letters, notes, reports, customer and supplier lists, cost and profit data,
e-mail, apparatus, computers, cell phones, tablets, hardware, software,
drawings, and any other material of the Company or any of its Affiliated
Entities or clients, including all materials pertaining to Confidential
Information developed by Executive or others, and all copies of such materials,
whether of a technical, business or fiscal nature, whether on the hard drive of
a laptop or desktop computer, in hard copy, disk or any other format, which are
in Executive’s possession, custody or control.

 

(c)                Executive will promptly disclose to the Company any idea,
invention, discovery or improvement, whether patentable or not (“Creations”),
conceived or made by him alone or with others at any time during his employment.
Executive agrees that the Company owns all such Creations, conceived or made by
Executive alone or with others at any time during his employment, and Executive
hereby assigns and agrees to assign to the Company all rights he has or may
acquire therein and agrees to execute any and all applications, assignments and
other instruments relating thereto which the Company deems necessary or
desirable. These obligations shall continue beyond the termination of his
employment with respect to Creations and derivatives of such Creations conceived
or made during his employment with the Company. Executive understands that the
obligation to assign Creations to the Company shall not apply to any Creation
which is developed entirely on his own time without using any of the Company’s
equipment, supplies, facilities, and/or Confidential Information unless such
Creation (a) relates in any way to the business or to the current or anticipated
research or development of the Company or any of its Affiliated Entities; or
(b) results in any way from his work at the Company.

 



6

 

 

(d)               Executive will not assert any rights to any invention,
discovery, idea or improvement relating to the business of the Company or any of
its Affiliated Entities or to his duties hereunder as having been made or
acquired by Executive prior to his work for the Company, except for the matters,
if any, described in Appendix A to this Agreement.

 

(e)                During the Term, if Executive incorporates into a product or
process of the Company or any of its Affiliated Entities anything listed or
described in Appendix A, the Company is hereby granted and shall have a
non-exclusive, royalty-free, irrevocable, perpetual, worldwide license (with the
right to grant and authorize sublicenses) to make, have made, modify, use, sell,
offer to sell, import, reproduce, distribute, publish, prepare derivative works
of, display, perform publicly and by means of digital audio transmission and
otherwise exploit as part of or in connection with any product, process or
machine.

 

(f)                Executive agrees to cooperate fully with the Company, both
during and after his employment with the Company, with respect to the
procurement, maintenance and enforcement of copyrights, patents, trademarks and
other intellectual property rights (both in the United States and foreign
countries) relating to such Creations. Executive shall sign all papers,
including, without limitation, copyright applications, patent applications,
declarations, oaths, formal assignments, assignments of priority rights and
powers of attorney, which the Company may deem necessary or desirable in order
to protect its rights and interests in any Creations. Executive further agrees
that if the Company is unable, after reasonable effort, to secure Executive’s
signature on any such papers, any officer of the Company shall be entitled to
execute such papers as his agent and attorney-in-fact and Executive hereby
irrevocably designates and appoints each officer of the Company as his agent and
attorney-in-fact to execute any such papers on his behalf and to take any and
all actions as the Company may deem necessary or desirable in order to protect
its rights and interests in any Creations, under the conditions described in
this paragraph.

 

9.                  Non-solicitation; non-competition. (a) Executive agrees
that, during the Term and until nine (9) months after the termination of his
employment, Executive will not, directly or indirectly, including on behalf of
any person, firm or other entity, employ or actively solicit for employment any
employee of the Company or any of its Affiliated Entities, or anyone who was an
employee of the Company or any of its Affiliated Entities within the nine (9)
months prior to the termination of Executive’s employment, or induce any such
employee to terminate his or her employment with the Company or any of its
Affiliated Entities.

 

(b) Executive further agrees that, during the Term and until nine (9) months
after the termination of his employment, Executive will not, directly or
indirectly, including on behalf of any person, firm or other entity, without the
express written consent of an authorized representative of the Company, (i)
perform services within the Territory (as defined below) for any Competing
Business (as defined below), whether as an employee, consultant, agent,
contractor or in any other capacity, (ii) hold office as an officer or director
or like position in any Competing Business, or (iii) request any present or
future customers or suppliers of the Company or any of its Affiliated Entities
to curtail or cancel their business with the Company or any of its Affiliated
Entities. These obligations will continue for the specified period regardless of
whether the termination of Executive’s employment was voluntary or involuntary
or with or without Cause or for any other reason.

 



7

 

 

(c) “Competing Business” means any corporation, partnership or other entity or
person (other than the Company) which is engaged (a) in the development,
manufacture, marketing, distribution or sale of, or research directed to the
development, manufacture, marketing, distribution or sale of competing
anti-cancer drug candidates or products or (b) in any other business activity
carried on or planned to be carried on by the Company or any of its Affiliates
during the Term.

 

(d) “Territory” shall mean within any state or foreign jurisdiction in which the
Company or any subsidiary of the Company is then providing services or products
or marketing its services or products (or engaged in active discussions to
provide such services).

 

(e) Executive agrees that in the event a court determines the length of time or
the geographic area or activities prohibited under this Section 9 are too
restrictive to be enforceable, the court shall reduce the scope of the
restriction to the extent necessary to make the restriction enforceable. In
furtherance and not in limitation of the foregoing, the Company and the
Executive each intend that the covenants contained in this Section 9 shall be
deemed to be a series of separate covenants, one for each and every state,
territory or jurisdiction of the United States and any foreign country set forth
therein.  If, in any judicial proceeding, a court shall refuse to enforce any of
such separate covenants, then such unenforceable covenants shall be deemed
eliminated from the provisions hereof for the purpose of such proceedings to the
extent necessary to permit the remaining separate covenants to be enforced in
such proceedings.

 

10.              Representation and Warranty. The Executive hereby acknowledges
and represents that he has had the opportunity to consult with legal counsel
regarding his rights and obligations under this Agreement and that he fully
understands the terms and conditions contained herein. Executive represents and
warrants that Executive has provided the Company a true and correct copy of any
agreements that purport: (a) to limit Executive’s right to be employed by the
Company; (b) to prohibit Executive from engaging in any activities on behalf of
the Company; or (c) to restrict Executive’s right to use or disclose any
information while employed by the Company. Executive further represents and
warrants that Executive will not use on the Company’s behalf any information,
materials, data or documents belonging to a third party that are not generally
available to the public, unless Executive has obtained written authorization to
do so from the third party and provided such authorization to the Company. In
the course of Executive’s employment with the Company, Executive is not to
breach any obligation of confidentiality that Executive has with third parties,
and Executive agrees to fulfill all such obligations during Executive’s
employment with the Company. Executive further agrees not to disclose to the
Company or use while working for the Company any trade secrets belonging to a
third party.

 

11.              Injunctive Relief. Without limiting the remedies available to
the Company, Executive acknowledges that a breach of any of the covenants
contained in Sections 8 and 9 above may result in material irreparable injury to
the Company for which there is no adequate remedy at law, that it will not be
possible to measure precisely damages for such injuries and that, in the event
of such a breach or threat thereof, the Company shall be entitled, without the
requirement to post bond or other security, to obtain a temporary restraining
order and/or injunction restraining Executive from engaging in activities
prohibited by this Agreement or such other relief as may be required to
specifically enforce any of the covenants in Sections 8 and 9 of this Agreement.

 



8

 

 

12.              Notice. Any notice or other communication required or permitted
to be given to the Parties shall be deemed to have been given if either
personally delivered, or if sent for next-day delivery by nationally recognized
overnight courier, and addressed as follows:

 

(a)If to Executive, to:

Jonathan P. Foster

109 Red Berry Lane

Easley, South Carolina 29642

 

With a copy to:

Daniel J. Fritze, Esq.

Nelson Mullins Riley & Scarborough, LLP

3120 Main Street, 17th Floor

Columbia, South Carolina 29201

 

 

(b)If to the Company, to:

Moleculin Biotech, Inc.

2575 West Bellfort, Suite 333

Houston Texas 77054

Attention: Chief Executive Officer

 

With a copy to:

Cavas S. Pavri, Esq.

Schiff Hardin LLP

100 N. 18th Street, Suite 300

Philadelphia, PA 19103

 

 

13.              Severability. If any provision of this Agreement is declared
void or unenforceable by a court of competent jurisdiction, all other provisions
shall nonetheless remain in full force and effect.

 

14.              Withholding. The Company may withhold from any payment that it
is required to make under this Agreement amounts sufficient to satisfy
applicable withholding requirements under any federal, state or local law.

 

15.              Indemnification. The Company agrees that Executive will be
covered by any “directors and officers” insurance policies then in effect with
respect to Executive’s acts as an officer.

 



9

 

 

16.              Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Texas,
without regard to the conflict of laws provisions thereof. Any action, suit or
other legal proceeding that is commenced to resolve any matter arising under or
relating to any provision of this Agreement shall be submitted to the exclusive
jurisdiction of any state or federal court in Harris County, Texas.

 

17.              Waiver. The waiver by either Party of a breach of any provision
of this Agreement shall not be or be construed as a waiver of any subsequent
breach. The failure of a Party to insist upon strict adherence to any provision
of this Agreement on one or more occasions shall not be considered a waiver or
deprive that Party of the right thereafter to insist upon strict adherence to
that provision or any other provision of this Agreement. Any such waiver must be
in writing, signed by the Party against whom such waiver is to be enforced.

 

18.              Assignment. This Agreement is a personal contract and Executive
may not sell, transfer, assign, pledge or hypothecate his rights, interests and
obligations hereunder. Except as otherwise herein expressly provided, this
Agreement shall be binding upon and shall inure to the benefit of Executive and
his personal representatives and shall inure to the benefit of and be binding
upon the Company and its successors and assigns, including without limitation,
any corporation or other entity into which the Company is merged or which
acquires all or substantially all of the assets of the Company.

 

19.              Entire Agreement. This Agreement (together with Appendix A
hereto) embodies all of the representations, warranties, covenants,
understandings and agreements between the Parties relating to Executive’s
employment with the Company. No other representations, warranties, covenants,
understandings, or agreements exist between the Parties relating to Executive’s
employment. This Agreement shall supersede all prior agreements, written or
oral, relating to Executive’s employment. This Agreement may not be amended or
modified except by a writing signed by the Parties.

 

[Signature page follows]

 

10

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered on the date first written above.

 

  MOLECULIN BIOTECH, INC.           By:  

/s/ Walter Klemp

 

Name: Walter Klemp

Title:   Acting Chief Executive Officer

       

Agreed to and Accepted:

      /s/ Jonathan P/ Foster  

Jonathan P. Foster

      Date: August 19, 2016  

 

11

 

 

Appendix A

 

None.

 



12

 